DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 08/16/2022 has been considered and entered.  The terminal disclaimer filed on 08/16/2022 has been approved and the previous rejections withdrawn.  New grounds of rejections are made below.  Finality of the rejections is not made at this time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. 11/168,277 in view of Waynick (US 20140121139).  The patent teaches a method of preparing a highly rheopectic grease composition with a blend comprising overbased magnesium and overbased calcium sulfonate with calcium carbonate (i.e., good quality calcium sulfonate), water as converting agent and facilitating acid but fails to particularly recite the specific facilitating agent, and the complexing acids.  Waynick teaches similar sulfonate grease and is an analogous invention.  
Waynick also teaches the presence of other additives and claim limitations.  Waynick teaches overbased calcium sulfonate grease composition comprising overbased calcium sulfonate, calcium hydroxyapatite, base oil, one or more converting agents and one or more complexing acids and method of making the composition comprising mixing calcium sulfonate and base oil, adding calcium carbonate either before or after the conversion, adding one or more converting agents, adding one or more complexing acids, wherein all or a portion of one or more complexing acids may be added with or prior to the one or more converting agents (abstract).  
The composition can comprise facilitating acid such as alkyl benzene sulfonic acid with a 8 to 16 carbon alkyl group in amounts of from 0.5 to 5% which can be added to the reaction mixture before conversion [0028].  The grease composition can comprise less than 36%, or preferably between 25 and 32% of overbased calcium sulfonate, 2 to 20% of calcium carbonate, 1.5 to 10% of water and 2.8 to 11% of one or more complexing acids such as acetic acid and 12-hydroxystearic acid [0015, 0016 and 0022].  The composition can comprise phosphoric acid [0015].  Acetic acid which is a conventional non-aqueous converting agent may be present [0015].  Converting agents comprises hxylene glycol [0027].  
Since the composition comprises the claimed ingredients, it would be expected to have similar properties to the claimed composition such as being a fluid and being pumpable prior to milling and shearing, and having similar NLGI grade.
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have found it obvious to have included the ingredients of Waynick and in the recited amounts in the composition of the patent, as they are directed to similar sulfonate grease composition.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 35 of U.S. Patent No. 10/087,391 in view of Waynick (US 20140121139).  The patent teaches a pre-conversion grease composition and a method of preparing a grease composition having a blend comprising overbased magnesium and overbased calcium sulfonate with calcium carbonate (good quality calcium sulfonate), water as converting agent, converting agent, complexing agents and base oil but fails to particularly recite the specific facilitating agent, complexing agents of the claims.  
Waynick, which is analogous art and teaches similar grease, teaches the presence of other additives and claim limitations.  Waynick teaches overbased calcium sulfonate grease composition comprising overbased calcium sulfonate, calcium hydroxyapatite, base oil, one or more converting agents and one or more complexing acids and method of making the composition comprising mixing calcium sulfonate and base oil, adding calcium carbonate either before or after the conversion, adding one or more converting agents, adding one or more complexing acids, wherein all or a portion of one or more complexing acids may be added with or prior to the one or more converting agents (abstract).  
The composition can comprise facilitating acid such as alkyl benzene sulfonic acid with a 8 to 16 carbon alkyl group in amounts of from 0.5 to 5% which can be added to the reaction mixture before conversion [0028].  The grease composition can comprise less than 36%, or preferably between 25 and 32% of overbased calcium sulfonate, 2 to 20% of calcium carbonate, 1.5 to 10% of water and 2.8 to 11% of one or more complexing acids such as acetic acid and 12-hydroxystearic acid [0015, 0016 and 0022].  The composition can comprise phosphoric acid [0015].  Acetic acid which is a conventional non-aqueous converting agent may be present [0015].  Converting agents comprises hxylene glycol [0027].  
Since the composition comprises the claimed ingredients, it would be expected to have similar properties to the claimed composition such as being a fluid and being pumpable prior to milling and shearing, and having similar NLGI grade.  Persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have prepared the grease of the patent with the ingredients recited by Waynick, as Waynick teaches useful ingredients for preparing similar greases.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 28 of U.S. Patent No. 10/087,388 in view of Waynick (US 20140121139).  The patent teaches a method of preparing a highly rheopectic grease composition with a blend comprising overbased magnesium and overbased calcium sulfonate with calcium carbonate (i.e., good quality calcium sulfonate), water as converting agent and facilitating acid but fails to particularly recite the specific facilitating agent, and the complexing acids.  Waynick teaches similar sulfonate grease and is an analogous invention.  
Waynick also teaches the presence of other additives and claim limitations.  Waynick teaches overbased calcium sulfonate grease composition comprising overbased calcium sulfonate, calcium hydroxyapatite, base oil, one or more converting agents and one or more complexing acids and method of making the composition comprising mixing calcium sulfonate and base oil, adding calcium carbonate either before or after the conversion, adding one or more converting agents, adding one or more complexing acids, wherein all or a portion of one or more complexing acids may be added with or prior to the one or more converting agents (abstract).  
The composition can comprise facilitating acid such as alkyl benzene sulfonic acid with a 8 to 16 carbon alkyl group in amounts of from 0.5 to 5% which can be added to the reaction mixture before conversion [0028].  The grease composition can comprise less than 36%, or preferably between 25 and 32% of overbased calcium sulfonate, 2 to 20% of calcium carbonate, 1.5 to 10% of water and 2.8 to 11% of one or more complexing acids such as acetic acid and 12-hydroxystearic acid [0015, 0016 and 0022].  The composition can comprise phosphoric acid [0015].  Acetic acid which is a conventional non-aqueous converting agent may be present [0015].  Converting agents comprises hxylene glycol [0027].  
Since the composition comprises the claimed ingredients, it would be expected to have similar properties to the claimed composition such as being a fluid and being pumpable prior to milling and shearing, and having similar NLGI grade.
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have found it obvious to have included the ingredients of Waynick and in the recited amounts in the composition of the patent, as they are directed to similar sulfonate grease composition.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 49 of U.S. Patent No. 10/087,387 in view of Waynick (US 20140121139).  The patent teaches a pre-conversion grease composition and a method of preparing a grease composition having a blend comprising overbased magnesium and overbased calcium sulfonate with calcium carbonate (good quality calcium sulfonate), water as converting agent, converting agent, complexing agents and base oil but fails to particularly recite the specific facilitating agent, complexing agents of the claims.  
Waynick, which is analogous art and teaches similar grease, teaches the presence of other additives and claim limitations.  Waynick teaches overbased calcium sulfonate grease composition comprising overbased calcium sulfonate, calcium hydroxyapatite, base oil, one or more converting agents and one or more complexing acids and method of making the composition comprising mixing calcium sulfonate and base oil, adding calcium carbonate either before or after the conversion, adding one or more converting agents, adding one or more complexing acids, wherein all or a portion of one or more complexing acids may be added with or prior to the one or more converting agents (abstract).  
The composition can comprise facilitating acid such as alkyl benzene sulfonic acid with a 8 to 16 carbon alkyl group in amounts of from 0.5 to 5% which can be added to the reaction mixture before conversion [0028].  The grease composition can comprise less than 36%, or preferably between 25 and 32% of overbased calcium sulfonate, 2 to 20% of calcium carbonate, 1.5 to 10% of water and 2.8 to 11% of one or more complexing acids such as acetic acid and 12-hydroxystearic acid [0015, 0016 and 0022].  The composition can comprise phosphoric acid [0015].  Acetic acid which is a conventional non-aqueous converting agent may be present [0015].  Converting agents comprises hxylene glycol [0027].  
Since the composition comprises the claimed ingredients, it would be expected to have similar properties to the claimed composition such as being a fluid and being pumpable prior to milling and shearing, and having similar NLGI grade.  It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have prepared the grease of the patent with the ingredients recited by Waynick, as Waynick teaches useful ingredients for preparing similar greases.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771